Citation Nr: 0109423	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-48 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a third degree AV block, status post permanent pacemaker 
implantation.


REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to November 
1994, with five months and 28 days of prior active service.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The claims file has since been moved to 
Cleveland, Ohio.

Entitlement to service connection for a lumbosacral strain 
and acromioclavicular synovitis with tendinitis/capsulitis, 
left shoulder, were granted by a rating decision from March 
1999.  The RO granted service connection for pes planus of 
the left foot with degenerative joint disease of the first 
metatarsophalangeal joint in July 2000.  Those issues are no 
longer in appellate status.

The veteran requested a hearing before a member of the Board 
sitting in Cleveland.  He orally withdrew that request as 
reflected by a report of contact made in March 1999, and an 
undated correspondence with the veteran's signature 
corroborates that he no longer wishes to be heard before the 
Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding the cardiovascular condition.

2.  The veteran has not suffered more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, and his heart is not with complete block, or having 
Stokes-Adams attacks several times a year despite the use of 
the pacemaker.



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for a third degree AV block, status post 
permanent pacemaker implantation have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.104, Diagnostic Code 7015 (effective prior to and from 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  In this case, the 
veteran has been examined on several occasions regarding the 
status post pacemaker, and the Board concludes that there is 
sufficient evidence on the matter to proceed with the merits 
of the claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The Board notes that the criteria regarding diseases of the 
heart were amended during the pendency of this claim, 
effective as of January 12, 1998.  In Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the applicable regulations require that the new 
rating criteria regarding mental disorders do not have 
retroactive application prior to November 7, 1996.  See 
38 U.S.C.A. § 5110(g).  Therefore, in this case, the Board 
has evaluated the veteran's service-connected heart condition 
under the old criteria prior to January 12, 1998, and under 
both the old and the new criteria from that time.  The Board 
further notes that the RO considered the new criteria in its 
supplemental statement of the case in July 2000.

The veteran established service connection for the heart 
condition in June 1995 under Code 7015.  Under the criteria 
prior to January 12, 1998, a 30 percent evaluation was 
assigned with complete auriculoventricular block without 
syncope or as a minimum rating when a pacemaker had been 
inserted.  A 60 percent evaluation was assigned with complete 
block, or Stokes-Adams attacks several times a year despite 
the use of medication or management of the heart block by 
pacemaker.  A 100 percent evaluation was assigned for 
complete block with attacks of syncope necessitating the 
insertions of a permanent internal pacemaker, and for 1 year, 
after which period the rating will be on the residuals.  38 
C.F.R. § 4.104; Diagnostic Code 7015 (1997).

Under the criteria as of January 12, 1998 criteria, a 30 
percent evaluation is warranted when a workload of 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Unusual cases of 
arrhythmia such as atrio-ventricular block associated with a 
supraventricular arrhythmia or pathological bradycardia 
should be submitted to the Director, Compensation and Pension 
Service.  38 C.F.R. § 4.104, Diagnostic Code 7015 (2000).

The veteran indicated at a VA examination in January 1995 
that a full work-up on his heart had been performed in 
November 1993, and that a permanent pacemaker was placed 
infraclavicularly in December 1993.  The record contains that 
report.  The veteran said that he subsequently recovered, but 
in February 1994, he began to have chest pain, palpitations, 
and dizziness.  The leads in the pacemaker were changed, and 
the pacemaker was repositioned in March 1994.

The veteran reported at the January 1995 examination that he 
had been having a one year history of dyspnea on exertion, 
such as walking up stairs.  An X-ray of the chest showed that 
there was a pacemaker in place left hemi-thorax with two 
electrodes, one at the atrium and one at the ventricle.

The veteran was next examined by the VA for his heart 
condition in January 1999.  The examiner stated that the 
veteran was "asymptomatic except for some local soreness on 
the left upper chest."  His activity was not restricted.  He 
was able to walk several miles.  Examination of the 
cardiovascular system showed that the heart was not enlarged.  
The heart rate was normal and the rhythm was without murmur.  
The peripheral arterial pulsations were normal, and there was 
no shortness of breath.  History of third-degree AV block, 
status post placement of permanent pacemaker, left upper 
chest, was diagnosed by the examiner.

The veteran was admitted to a hospital in April 1999 to have 
his pacemaker replaced.  He had symptoms of palpitations, 
syncope times one, and dizziness.  At the time of admission, 
he was not taking any medications.  The generator replacement 
was performed without complication, and the veteran was 
discharged after a night of observation.

According to a VA examination report from July 1999, the 
veteran was in no immediate distress.  He was not exhibiting 
dyspnea, and there was no orthopnea or edema of the legs.  An 
EKG showed the presence of the pacemaker.  The rhythm was 
regular, and S1 and S2 were of normal intensity.  A diagnosis 
of status post pacemaker was again rendered.

A VA report of contact shows that the veteran did not appear 
for a stress test in August 1999.  As a result, no findings 
were made in connection with that test.

The Board has determined that the evidence does not show that 
an evaluation in excess of 30 percent is warranted for the 
veteran's cardiovascular symptoms.  Although the evidence 
shows that the veteran's generator in the pacemaker was 
replaced in April 1999, and he had palpitations, syncope 
times one, and dizziness, there is no evidence that that 
there was a complete block or that the veteran was having 
congestive heart failure at that time.  In fact, one of the 
new criteria for a higher evaluation is more than one episode 
of congestive heart failure.  Further, the evidence does not 
show that there are Stokes-Adams attacks several times a year 
despite the use of medication or management of the heart 
block by pacemaker.

Significantly, the examiner in January 1999 characterized the 
veteran's cardiovascular system as asymptomatic except for 
some local soreness.  The other findings made at that time 
were essentially normal, such as rhythm normal without murmur 
and no dyspnea at that time.  The veteran said he could walk 
several miles and the examiner said that there was no 
restriction of activity.  These findings support the 
conclusion that an evaluation in excess of 30 percent for the 
veteran's cardiovascular condition is not warranted.  

Further, although the stress test in August 1999 could have 
produced findings to support a conclusion that a higher 
evaluation was, in fact, warranted, the veteran did not 
appear at that test.  The rest of the evidence weighs against 
the claim, and the Board therefore finds that a higher 
evaluation for a third degree AV block, status post permanent 
pacemaker implantation is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's cardiovascular condition.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  The Board has also considered 
staged ratings under the Court's holding in Fenderson, as 
well as the criteria prior to and from January 12, 1998.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a third degree AV block, status post permanent pacemaker 
implantation is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



